UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6107


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICHARD EARL WILSON, JR., a/k/a Robert Wilson,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:95-cr-00049-RBS-10)


Submitted:    May 28, 2009                  Decided:   June 8, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Earl Wilson, Jr., Appellant Pro Se. Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Richard Wilson, Jr., appeals from the district court’s

orders denying his motion for reduction of sentence pursuant to

18   U.S.C.   §   3582(c)    (2006),       and   denying   his    motion      for

reconsideration.      We    have   reviewed      the   record    and   find   no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.        United States v. Wilson, No. 2:95-cr-

00049-RBS-10 (E.D. Va. filed Oct. 28, entered Oct. 30, 2008;

filed Dec. 1, entered Dec. 2, 2008).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                       2